ICJ_129_CertainCriminalProceedings_COD_FRA_2010-11-16_ORD_01_NA_00_EN.txt.      COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRE| TS,
  AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE Av CERTAINES
PROCE
    u DURES PE
             u NALES ENGAGEu ES
         EN FRANCE
   (RE
     u PUBLIQUE DU CONGO c. FRANCE)


   ORDONNANCE DU 16 NOVEMBRE 2010




            2010
     INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


  CASE CONCERNING CERTAIN
   CRIMINAL PROCEEDINGS
         IN FRANCE
  (REPUBLIC OF THE CONGO v. FRANCE)


      ORDER OF 16 NOVEMBER 2010

                     Mode officiel de citation :
          Certaines procédures pénales engagées en France
 (République du Congo c. France), ordonnance du 16 novembre 2010,
                     C.I.J. Recueil 2010, p. 635




                           Official citation :
               Certain Criminal Proceedings in France
   (Republic of the Congo v. France), Order of 16 November 2010,
                     I.C.J. Reports 2010, p. 635




                                       No de vente :
ISSN 0074-4441
ISBN 978-92-1-071110-4
                                       Sales number    1000

                           16 NOVEMBRE 2010

                            ORDONNANCE




 CERTAINES PROCE u DURES PE
                          u NALES
     ENGAGE u ES EN FRANCE
(RE
  u PUBLIQUE DU CONGO c. FRANCE)




 CERTAIN CRIMINAL PROCEEDINGS
           IN FRANCE
(REPUBLIC OF THE CONGO v. FRANCE)




                           16 NOVEMBER 2010

                                ORDER

                                                                       635




              INTERNATIONAL COURT OF JUSTICE

                               YEAR 2010                                          2010
                                                                              16 November
                                                                               General List
                            16 November 2010                                     No. 129



            CASE CONCERNING CERTAIN
             CRIMINAL PROCEEDINGS
                   IN FRANCE
             (REPUBLIC OF THE CONGO v. FRANCE)




                                ORDER


Present : President OWADA ; Vice-President TOMKA ; Judges KOROMA,
          AL-KHASAWNEH, SIMMA, KEITH, SEPÚLVEDA-AMOR, BENNOUNA,
          SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREENWOOD, XUE,
          DONOGHUE ; Registrar COUVREUR.


  The International Court of Justice,
   Composed as above,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cle 89, paragraph 2, of the Rules of Court,
   Having regard to the Application filed in the Registry of the Court on
9 December 2002, whereby the Republic of the Congo, referring to Arti-
cle 38, paragraph 5, of the Rules of Court, sought to institute proceedings
against the French Republic in respect of a dispute arising out of certain
criminal proceedings in France,
   Having regard to the letter from the Minister for Foreign Affairs of
France, dated 8 April 2003 and received in the Registry on 11 April 2003,
whereby France expressly consented to the jurisdiction of the Court to
entertain the Application,

                                                                         4

            CERTAIN CRIMINAL PROCEEDINGS (ORDER 16 XI 10)               636

   Having regard to the entering of the case in the General List of the
Court on 11 April 2003,
   Having regard to the Order of 17 June 2003 whereby the Court
adjudicated upon the request for the indication of a provisional measure
submitted by the Republic of the Congo on 9 December 2002,
   Having regard to the Order of 11 July 2003 whereby the President of
the Court, taking account of the agreement of the Parties, fixed 11 Decem-
ber 2003 and 11 May 2004 as the respective time-limits for the filing of
the Memorial of the Republic of the Congo and the Counter-Memorial
of the French Republic,
   Having regard to the Memorial and the Counter-Memorial duly filed
by the Parties within those time-limits,
   Having regard to the Order of 17 June 2004 whereby the Court, taking
account of the agreement of the Parties and of the particular circum-
stances of the case, authorized the filing of a Reply by the Republic of the
Congo and a Rejoinder by the French Republic, and fixed 10 December
2004 and 10 June 2005, respectively, as the time-limits for the filing of
those pleadings,
   Having regard to the Orders of 8 December 2004, 29 December 2004,
11 July 2005 and 11 January 2006 whereby those time-limits, taking
account of the reasons given by the Republic of the Congo and of the
agreement of the Parties, were successively extended to 10 January 2005,
11 July 2005, 11 January 2006 and 11 July 2006 for the filing of the
Reply, and to 10 August 2005, 11 August 2006, 10 August 2007 and
11 August 2008 for the filing of the Rejoinder,
   Having regard to the Reply and the Rejoinder duly filed by the Parties
within those time-limits, as last extended,
   Having regard to the Order of 16 November 2009 whereby the Court,
referring to Article 101 of the Rules of Court and taking account of the
agreement of the Parties and of the exceptional circumstances of the case,
authorized the submission of an additional pleading by the Republic of
the Congo followed by an additional pleading by the French Republic,
and fixed 16 February 2010 and 17 May 2010 as the respective time-limits
for the filing of those pleadings,
   Having regard to the additional pleadings duly filed by the Parties
within the time-limits so prescribed,
   Having regard to the letters dated 9 February 2010 whereby the
Registrar, inter alia, informed the Parties that the Court, acting in
accordance with Article 54, paragraph 1, of the Rules of Court, had fixed
Monday 6 December 2010 as the date for the opening of the oral pro-
ceedings in the case ;
   Whereas, by letter dated 5 November 2010 and received in the Registry
the same day by facsimile, the Agent of the Republic of the Congo,
referring to Article 89 of the Rules of Court, informed the Court that his

                                                                          5

           CERTAIN CRIMINAL PROCEEDINGS (ORDER 16 XI 10)             637

Government “withdraws its Application instituting proceedings” and
requested the Court “to make an order officially recording the discon-
tinuance of the proceedings and directing the removal of the case from
the list” ;
   Whereas a copy of that letter was immediately communicated to the
Government of the French Republic, which was informed that the time-
limit provided for in Article 89, paragraph 2, of the Rules of Court,
within which the French Republic could state whether it opposed the
discontinuance of the proceedings, had been fixed as 12 November 2010 ;
   Whereas, by letter dated 8 November 2010 and received in the Registry
the same day by facsimile, the Agent of the French Republic informed
the Court that her Government “has no objection to the discontinuance
of the proceedings by the Republic of the Congo”,
  Places on record the discontinuance by the Republic of the Congo of
the proceedings ; and
  Orders that the case be removed from the List.

  Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this sixteenth day of November, two
thousand and ten, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of the
Republic of the Congo and the Government of the French Republic,
respectively.

                                          (Signed) Hisashi OWADA,
                                                      President.
                                        (Signed) Philippe COUVREUR,
                                                      Registrar.




                                                                       6


